In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-19-00313-CR


                           BILLY RAY WALKER, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE

                              On Appeal from the County Court
                                    Dickens County, Texas
                Trial Court No. 7181, Honorable Woodie McAurthur, Presiding

                                    September 27, 2019

                             MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

       Appellant Billy Ray Walker, appearing pro se, attempts to appeal his conviction for

driving while intoxicated. We dismiss the appeal for want of jurisdiction.

       Appellant’s sentence was imposed on January 26, 2000. His notice of appeal was

due within thirty days of sentencing, by February 25, 2000. TEX. R. APP. P. 26.2(a)

(requiring a notice of appeal to be filed within thirty days after the day sentence is imposed

or within ninety days if a motion for new trial is timely filed). Appellant filed his notice of

appeal on August 9, 2019.
        A timely notice of appeal is required to invoke this court’s appellate jurisdiction.

Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012). If the notice is untimely,

a court of appeals can take no action other than to dismiss the appeal for lack of

jurisdiction. Id.    Because appellant’s notice of appeal was untimely filed, we have no

jurisdiction over the matter and must dismiss the appeal.

        Accordingly, the appeal is dismissed for want of jurisdiction.1


                                                                 Per Curiam


Do not publish.




        1  The appropriate vehicle for seeking an out-of-time appeal from a final misdemeanor conviction is
by writ of habeas corpus pursuant to articles 11.05 and 11.09 of the Code of Criminal Procedure.

                                                    2